            Case 5:21-cv-00159-F Document 1-2 Filed 02/26/21 Page 1 of 2
                                                                             FILED IN DISTRICT
                                                                               O               COURT
                                                                                    KLAHOMA COUNTY

                                                                                       JAN 25 2021
                 IN THE DISTRICT COURT OF OKLAHOMA COUNTY
                             STATE OF OKLAHOMA            RICK WARREN
                                                           CQURT CLERK
DONNA ANDERS,

               Plaintiff,

V.
                                                     case NCJ 2021 336        gip


WAL-MART STORES,INC., d/b/a
WAL-MART SUPERCENTER,
STORE #2803

               Defendant.

                                           PETITION

       COMES NOW the Plaintiff, Donna Anders,and for her claims against the Defendant, Wal-

Mart Stores, Inc., d/b/a Wal-Mart Supercenter, Store #2803 ("Wal-Mart"), alleges and states as

follows:

       1.      On or about July 26, 2019, Plaintiff Donna Anders was a business invitee on the

premises operated as a retail establishment and open to the public, located at 2200 West Danforth

Road, Edmond, Oklahoma County, Oklahoma. Said premises was under the exclusive possession

and control of Defendant, Wal-Mart, for the purpose of operating a retail store.

       2.      On the date set forth above, Defendant failed to maintain its premises in a safe

condition; specifically, Defendant allowed the accumulation of a slick substance in an area

accessible to the shopping public and failed to warn customers like the Plaintiff that the floor was

slick and/or had a slippery substance on it. Plaintiff slipped and fell in an area where business

invitees and customers are expected to walk to shop at the Wal-Mart store. This negligence created

a dangerous condition which was not open and/or obvious to the Plaintiff and which was in the

nature of a hidden danger known to the Defendant before Plaintiff's fall.
            Case 5:21-cv-00159-F Document 1-2 Filed 02/26/21 Page 2 of 2




       3.      Plaintiff was unaware a substance had been spilled on the floor and/or that the floor

was dangerous to walk on prior to walking in the area to shop for groceries. Defendant, its agents,

servants, and/or employees knew or should have known that something had spilled on the floor

creating a fall hazard. The Defendant knew the premises was unsafe and would place Plaintiff and

others in a position ofimminent danger and risk of harm.

       4.      As a result of Defendant's negligence, the Plaintiff sustained personal injuries

resulting from the following elements of damage, both past and future: pain, suffering, mental

anguish, medical expenses, disfigurement, loss of earnings and loss of quality and enjoyment of

life. The Plaintiff's injuries are permanent, painful, progressive and disfiguring and the Plaintiff

has been damaged in an amount in excess of Seventy-Five Thousand Dollars($75,000.00).

       WHEREFORE the Plaintiff, Donna Anders, prays that this Court enter judgment against

the Defendant, Wal-Mart,in an amount in excess of Seventy-Five Thousand Dollars($75,000.00),

for actual damages, together with costs, interest, and any other relief which this Court deems just

and reasonable.




                                             DEREK K. BURCH,OBA # 13004
                                             BRETT T. REAVIS,OBA # 33595
                                             BURCH,GEORGE & GERMANY
                                             1500 City Place Building
                                             204 North Robinson
                                             Oklahoma City, Oklahoma 73102
                                             Telephone: 405-239-7711
                                             Facsimile: 405-239-7795
                                             derekAburch-george.com
                                             brett@burch-george.com
                                             Attorneysfor the Plaintiff


ATTORNEY LIEN CLAIMED
